UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENTREPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported) June 29, 2007 Microfield Group, Inc. (Exact name of registrant as specified in its charter Oregon 000-26226 93-0935149. (State or other jurisdiction of incorporation) Commission file number (IRS Employer Identification No.) 111 SW Columbia, Suite 480, Portland, OR 97201 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (503) 419-3580 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □
